DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/11/2020, 9/14/2020, 1/25/ 2021 and 8/19/2022 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/28/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.




	                                              Status of Claims

Claims 1-21 are pending. Claims 1, 8, 15, and 20 have been amended. Claims 1. 8, and 15 are independent.  This Allowance is in response to the “Amendments and Remarks” received on 6/28/2022.
Response to Arguments
With respect to applicant’s “Amendments and Remarks or Request for Continued Examination” filed on 6/28/2022: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-21 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 103 for Claims 1-21 have been withdrawn.
Allowable Subject Matter
With respect to Claims 1-21: Claim 1, 8, and 15 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 8, and 15 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “generating one or more additional tunnels based on locations of the obstacles, wherein the one or more additional tunnels modify a width of the passable lane according to a level of invasiveness of the obstacles, including, in response to one of the plurality of obstacles blocking a middle portion of the passable lane, generating an additional tunnel to the left and an additional tunnel to the right of the middle portion, each being wide enough for the ADV to pass through, and selecting a new passable lane based on which of the left fork and the right fork have a larger width that spans from one side of the respective additional tunnel to the opposite side of the respective additional tunnel”. 
The closest prior art of reference is Nishikaji (JP2008143263). Nishikaji is also vehicle control system, however Nishikaji does not specifically state a system with the limitations as cited above.
Another prior art of reference is Nagasaka et al. (United States Patent 9475491). Nagasaka is also system and method for vehicle control and lane control, however Nagasaka does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 8, and 15 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669